On re-hearing it is contended that the money borrowed from the insurance company did not in any manner benefit the married women's separate property. This is not material as to Mrs. DeVane since this Court holds that she is bound by the mortgage that was duly executed by her, covering her separate property.
Mrs. Mabel C. Morrow testified that she had the mortgage covering her separate property in her hands and that she signed the mortgage at her home in her husband's presence, that her husband was her agent in any of her property transactions and as to this particular property; that her husband told her when she signed the mortgage to the Jefferson Standard Life Insurance Company that he was refinancing and getting it at a cheaper rate of interest than was being paid on the Romey mortgage.
Mr. E. N. Morrow, husband of Mrs. Mabel C. Morrow, testified:
"Q. * * * the purpose of the loan with Jefferson Standard was to pay off the Romey mortgage?
"A. Yes sir.
"Q. And the money acquired from Jefferson Standard eventually did that?
"A. Yes sir."
In addition to signing the application for the loan and the note, Mrs. Morrow signed the mortgage to the insurance company, which, though not properly acknowledged by her to constitute a mortgage of her separate property, is an agreement by her to pay for money shown to have been borrowed and used for the benefit of her separate property, making such property subject to be charged in equity and sold for the money due upon such agreement made by her in writing for the benefit of her separate property under *Page 337 
Section 2, Article XI of the Constitution of 1885. Such agreement made by her in writing provides for an acceleration of the payment of the entire principal sum borrowed upon default in payment of any of the amounts agreed by her in writing to be paid.
The decree heretofore entered will stand as the decree of this Court in this cause.
It is so ordered.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.